THE AMERICAN FUNDS TAX-EXEMPT SERIES I AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT WHEREAS, The American Funds Tax-Exempt Series I (the “Trust”), is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end diversified investment company which offers shares of beneficial interest in two series designated The Tax-Exempt Fund of Maryland and The Tax-Exempt Fund of Virginia each that offer Class C shares, Class F-1 shares, Class F-2 shares, and Class R-5 shares; and WHEREAS, Capital Research and Management Company (the “Investment Adviser”), is a Delaware corporation registered under the Investment Advisers Act of 1940, as amended, and is engaged in the business of providing investment advisory and related services to the Trust and to other investment companies; and WHEREAS, the Trust wishes to have the Investment Adviser arrange for and coordinate, monitor, oversee and assist with the provision of transfer agent and shareholder services (“transfer agent services”) and certain other administrative services (other than those provided pursuant to any other agreement with the Trust), including but not limited to recordkeeping, transactional services, tax information returns and reports, Trust communication and shareholder communication (collectively “administrative services”) for the Trust’s Class C shares, Class F-1 shares, Class F-2 shares, and Class R-5 shares; and WHEREAS, the Investment Adviser is willing to perform or to cause to be performed such transfer agent services and administrative services for the Trust’s Class C shares, Class F-1 shares, Class F-2 shares, and Class R-5 shares on the terms and conditions set forth herein; and WHEREAS, the Trust and the Investment Adviser wish to enter into an Administrative Services Agreement (“Agreement”) whereby the Investment Adviser would perform or cause to be performed such transfer agent services and administrative services for the Trust’s Class C shares, Class F-1 shares, Class F-2 shares, and Class R-5 shares; NOW, THEREFORE, the parties agree as follows: 1.Services.During the term of this Agreement, the Investment Adviser shall perform or cause to be performed the transfer agent services and administrative services set forth in Exhibit A hereto, as such exhibit may be amended from time to time by mutual consent of the parties.The Trust and Investment Adviser acknowledge that the Investment Adviser will contract with third parties, including American Funds Service Company (“AFS”), to perform such transfer agent services and administrative services.In selecting third parties to perform transfer agent and administrative services, the Investment Adviser shall select only those third parties that the Investment Adviser reasonably believes have adequate facilities and personnel to diligently perform such services.The Investment Adviser shall monitor, coordinate, oversee and assist with the activities performed by third parties with which it or AFS contracts to ensure shareholders receive high-quality service. In doing so the Investment Adviser shall establish procedures to monitor the activities of such third parties.These procedures may, but need not, include monitoring:(i) telephone queue wait times; (ii) telephone abandon rates; (iii) website and voice response unit downtimes; (iv) downtime of the third party’s shareholder account recordkeeping system; (v) the accuracy and timeliness of financial and non-financial transactions; and (vi) to ensure compliance with the Trust prospectus. 2.Fees. (a) Transfer Agent Fees.In consideration of transfer agent services performed or caused to be performed by the Investment Adviser for the Trust’s Class C shares, Class F-1 shares, Class F-2 shares, and Class R-5 shares, the Trust shall pay the Investment Adviser transfer agent fees according to the fee schedule contained in the Shareholder Services Agreement, as amended from time to time, between the Trust and AFS.No Transfer Agent Fees shall be paid in respect of accounts that are held in other than street name or a networked environment.No fees shall be paid under this paragraph 2(a) for services provided by third parties other than AFS.All Trust-specific charges from third parties—including DST charges, postage, NSCC transaction charges and similar out-of-pocket expenses—will be passed through directly to the Trust.Transfer agent fees shall be paid within 30 days after receipt of an invoice for transfer agent services performed the preceding month. (b) Administrative Services Fees.In consideration of administrative services performed or caused to be performed by the Investment Adviser for the Trust’s Class C shares, Class F-1 shares, Class F-2 shares, and Class R-5 shares, the Trust shall pay the Investment Adviser an administrative services fee (“administrative fee”).For the Trust’s Class C shares, Class F-1 shares, and Class F-2 shares, the administrative fee shall accrue daily and shall be calculated at the annual rate of 0.15% of the average net assets of those shares.For the Trust’s Class R-5 shares, the administrative fee shall accrue daily and shall be calculated at the annual rate of 0.10% of the average net assets of the Class R-5 shares.The administrative fee shall be paid within 30 days after receipt of an invoice for administrative services performed in the preceding month. 3.Effective Date and Termination of Agreement.This Agreement shall become effective on July 30, 2008, and unless terminated sooner it shall continue in effect until July 31, 2009.It may thereafter be continued from year to year only with the approval of a majority of those Trustees of the Trust who are not “interested persons” of the Trust (as defined in the 1940 Act) and have no direct or indirect financial interest in the operation of this Agreement or any agreement related to it (the “Independent Trustees”).This Agreement may be terminated as to the Trust as a whole or any class of shares individually at any time by vote of a majority of the Independent Trustees.The Investment Adviser may terminate this agreement upon sixty (60) days’ prior written notice to the Trust. 4.Amendment.This Agreement may not be amended to increase materially the fees payable under this Agreement unless such amendment is approved by the vote of a majority of the Independent Trustees. 5.Assignment.This Agreement shall not be assignable by either party hereto and in the event of assignment shall automatically terminate forthwith.The term “assignment” shall have the meaning set forth in the 1940 Act.Notwithstanding the foregoing, the Investment Adviser is specifically authorized to contract with third parties for the provision of transfer agent, shareholder services, and administrative services on behalf of the Trust. 6.Issuance of Series of Shares.If the Trust shall at any time issue shares in more than one series, this Agreement may be adopted, amended, continued or renewed with respect to a series as provided herein, notwithstanding that such adoption, amendment, continuance or renewal has not been effected with respect to any one or more other series of the Trust. 7.Choice of Law.This Agreement shall be construed under and shall be governed by the laws of the State of California, and the parties hereto agree that proper venue of any action with respect hereto shall be Los Angeles County, California. 8.Limitation on Fees.Notwithstanding the foregoing, the portion of the administrative fees payable under this Agreement retained by the Investment Adviser (after all permissible payments to AFS and third party service providers) will be limited to no more than 0.05% of average net assets per share class. IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed in duplicate original by its officers thereunto duly authorized, as of July 30, 2008. CAPITAL
